MEMORANDUM **
Shama Rahman, a native and citizen of Pakistan, petitions for review of an order of the Board of Immigration Appeals (“BIA”) denying her second motion to reopen deportation proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. *611Reviewing for abuse of discretion, Bhasin v. Gonzales, 423 F.3d 977, 983 (9th Cir. 2005), we deny the petition for review.
“A motion to reopen proceedings for the purpose of submitting an application for relief must be accompanied by the appropriate application for relief and all supporting documentation.” 8 C.F.R. § 1003.2(c)(1). Rahman did not provide any supporting documentation with her second motion to reopen. The BIA did not abuse its discretion in denying reopening because Rahman failed to establish her prima facie eligibility for adjustment of status. See Ordonez v. INS, 345 F.3d 777, 785 (9th Cir.2003) (holding that prima facie eligibility is demonstrated by a showing that there is a reasonable likelihood that the statutory requirements for relief have been satisfied).
We lack jurisdiction to consider Rah-man’s arguments regarding the BIA’s order denying her first motion to reopen because Rahman did not file a timely petition for review of that order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1257-58 (9th Cir.1996).
Rahman’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.